Motion *1021to dismiss appeal in two assessment proceedings. The notice of appeal served on the 3d day of February, 1941, referred to one order instead of two. Apparently the relator has not been prejudiced in any respect. The court directs that the notice of appeal be corrected and amended nunc pro tunc so as to recite that defendants have appealed from the final order and judgment in each of the proceedings. Motion to dismiss appeal denied, without costs. Present —■ Hill, P. J., Bliss, Heffernan, Schenek and Foster, JJ.